Citation Nr: 1016229	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  08-03 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for patellofemoral 
arthritis, right knee, with fissures.  

2.  Entitlement to service connection for chondromalacia, 
left knee.  

3.  Entitlement to service connection for residuals, Baker's 
cyst, left knee.  


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel







INTRODUCTION

The Veteran had active military service from June 1982 to 
September 1982, January 1991 to March 1991, September 2001 to 
October 2002, March 2003 to June 2003, and November 2003 to 
July 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which, in pertinent part, denied entitlement to service 
connection for patellofemoral arthritis, right knee, with 
fissures, chondromalacia, left knee, and residuals, Baker's 
cyst, left knee.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for patellofemoral 
arthritis, right knee, with fissures, chondromalacia, left 
knee, and residuals, Baker's cyst, left knee.  He claims that 
he is presently suffering from knee problems as a result of 
extremely physical training, including running in combat 
boots and carrying heavy loads, during his many years of 
military service.   

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence or other competent 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

In his January 2008 Form 9 substantive appeal to the Board 
the Veteran indicated that he wanted a Board hearing and also 
that he did not want a Board hearing.  He also appears to 
have initialed that portion of the Form 9 indicating he did 
not want a Board hearing.  Regardless, in a June 2009 
statement the Veteran indicated that he does want a Board 
hearing to provide testimony concerning his appeal.  

On these facts, the Board finds that there remains an 
outstanding request for a Board hearing.  Pursuant to 38 
C.F.R. § 20.700, a hearing on appeal will be granted to an 
appellant who requests a hearing and is willing to appear in 
person.  See also 38 U.S.C.A. § 7107 (pertaining specifically 
to hearings before the Board).  Since the RO schedules Travel 
Board hearings, a remand of this matter to the RO is 
warranted.  

Additionally, this case must be remanded so that the Veteran 
can be provided with a VA medical examination.  

Competent medical evidence of record indicates that the 
Veteran currently has patellofemoral arthritis, right knee, 
with fissures, chondromalacia, left knee, and residuals, 
Baker's cyst, left knee.  June 2006 private treatment records 
note that magnetic resonance imaging of the Veteran's left 
knee was conducted and impressions of large multi-locular 
popliteal cyst, chondromalacia patella, and small joint 
effusion were given.  Private treatment records dated in 
December 2006 note impressions of recurrent Baker's cyst, 
left knee, and right patellofemoral arthritis.  A VA 
examination was conducted in March 2007 and the Veteran was 
given diagnoses of patellofemoral arthritis, right knee, with 
fissures, and chondromalacia patellar in the left knee with 
effusion, large posteromedial popliteal cyst.  

Service treatment records (STRs) dated in June 1992 indicate 
that the Veteran complained of a left knee injury.  The 
Veteran fell on his left knee and sutures were placed.  An 
assessment of healing laceration, left knee was given.  A 
November 1995 examination report notes that the Veteran had 
multiple traumas to his knees, ankle, and back; no sequelae 
at this time.  These treatment records were not during a 
period of the Veteran's active duty service, but do pre-date 
some periods of active duty service.  

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry and the burden falls on the government to rebut the 
presumption of soundness.  The correct standard requires that 
VA show by clear and unmistakable evidence (1) the Veteran's 
disability existed prior to service and (2) the pre-existing 
disability was not aggravated during service.  See Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1111.

Where certain chronic diseases, including arthritis, become 
manifest to a degree of 10 percent within one year from the 
date of separation from service, such disease shall be 
considered to have been incurred or aggravated by such 
service, notwithstanding there is no evidence of that disease 
during service.  38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 
3.307, 3.309(a).

A private medical opinion dated in April 2009 notes that the 
Veteran sustained injury many times in his reserve and active 
duty military service in the performance of demanding work.  
The primary condition the Veteran suffers from is 
degenerative joint disease.  The physician opined that it is 
more likely than not that the physical trauma suffered during 
the Veteran's military service and noted in his record 
caused, contributed to, and aggravated his knee conditions.  

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated, while 
performing active duty for training (ACDUTRA) or from injury 
incurred or aggravated while performing inactive duty for 
training (INACDUTRA).  See 38 U.S.C.A. § 101(21), (24); 38 
C.F.R. § 3.6(a).  Because the April 2009 private medical 
opinion does not indicate whether injuries or physical trauma 
during ACDUTRA or INACDUTRA are related to, or caused, the 
Veteran's current knee disabilities, the Board finds that 
this medical opinion cannot be the basis of a grant of 
service connection.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999) (a medical opinion based on speculation, without 
supporting clinical data or other rationale does not provide 
the required degree of medical certainty).  

The record contains competent medical evidence of current 
knee disabilities, knee injuries during INACDUTRA, which pre-
date periods of active duty service, credible claims of 
exhausting training during both ACDUTRA and INACDUTRA, and a 
private medical opinion indicating that there may be an 
association between service and the current disabilities.  
The March 2007 VA examination report contains no medical 
opinion regarding the etiology of the Veteran's claimed 
disabilities  Thus, there is insufficient medical evidence 
for the Board to decide the Veteran's claims and a VA medical 
examination must be provided.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); 38 C.F.R. § 3.159 (c).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Board 
hearing at the RO (Travel Board or Video-
Conference) before a Veterans Law Judge, 
pursuant to the Veteran's request.  

2.  Given that the medical evidence of 
record is insufficient to decide the 
claims, the RO is encouraged to schedule 
the Veteran, at the earliest opportunity, 
for a VA examination by an appropriate 
medical professional to determine the 
nature and etiology of his claimed 
patellofemoral arthritis, right knee, with 
fissures, chondromalacia, left knee, and 
residuals, Baker's cyst, left knee, 
disabilities.  All indicated tests and 
studies should be performed.  The examiner 
is to provide the following opinions:

A.  Is it at least as likely as not that 
any identified knee disability had its 
onset during, or is otherwise related to 
any injury, disease, or event, including 
the physical stress of military service 
and training, during the Veteran's active 
service (ACDTURA), which was June 1982 to 
September 1982, January 1991 to March 
1991, September 2001 to October 2002, 
March 2003 to June 2003, and November 2003 
to July 2004.  If not, is it at least as 
likely as not that any identified knee 
disability is related to any injury during 
the Veteran's inactive duty for training 
(INACDUTRA).  

B.  If not, if the Veteran is diagnosed 
with arthritis of either knee, is it at 
least as likely as not that any identified 
arthritis of the knee had its onset during 
service or within one year of separation 
from service.  The examiner should 
consider the December 2006 private 
treatment record containing a diagnosis of 
right patellofemoral arthritis.  

C.  If not, is it at least as likely as 
not that any identified knee disability 
pre-existed any period of active service 
and, if so, is it at least as likely as 
not that the Veteran's pre-existing knee 
disability was aggravated by any period of 
active service.  If so, was such 
aggravation due to the natural progression 
of the pre-existing knee condition.  The 
examiner must specifically consider the 
June 1992 and November 1995 STRs.  

The claim folder must be made available to 
the examiner for review in conjunction 
with the examination.  A rationale for all 
medical opinions must be provided.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


